DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on May 10, 2022. This is a first action on the merits of the application.  Claims 1-13 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-11 in the reply filed on May 10, 2022 is acknowledged. Claims 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “the organic tail” in line 1 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “an organic tail” or define “an organic tail” earlier in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the at least one ingredient” which lacks an antecedent basis. For examining purposes only, since the limitation “at least one ingredient” is recited in claim 7, claim 5 is considered to depend on claim 7 not on claim 1. Alternatively, the limitation “the at least one ingredient” is interpreted as the composition comprises “additional component of at least one ingredient” other than the composition comprising solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker as recited in claim 1 of claimed invention. 
Claim 8 recites “at least one solid carrier”. This is considered indefinite for the following reason: The limitation “at least one solid carrier” is not recited in claim 1, and it is unclear whether the at least one solid carrier is comprised in the composition or not.  For examining purposes only, claim 8 is interpreted as “the composition comprises at least one solid carrier and the at least one terminal cyclocarbonate group and the linker has the structure set forth in formula (I) are present in an amount comprised between 0.1 % and 50 % by weight, relative to the total weight of the composition and the at least one solid carrier”. 
Claim 9 is also rejected under 35 U.S. §112 by virtue of its dependence on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosgor et al. (Preparation and characterization of phosphine oxide based polyurethane/silica nanocomposite via non-isocyanate route, 2010, Progress in Organic Coatings Vol. 69, pp. 366-375, hereinafter “Hosgor”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claims 1, 2, 3 and 4, Hosgor discloses solid particles of silica functionalised with 4-(3-(trimethoxysilyl)propoxyl)methyl-1,3-dioxolan-2-one (CPS), which is a single structure compound of formula (I) (pages 367-368, see section 2.3.2. Synthesis of carbonate functional silica particles (Si-CPS); Scheme 2 in page 368). 








In regard to claim 5, as set forth above, the limitation “the at least one ingredient” is interpreted as the composition comprises “additional component of at least one ingredient” other than the composition comprising solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker as recited in claim 1 of claimed invention. Hosgor discloses the solid particles of silica functionalised with 4-(3-(trimethoxysilyl)propoxyl)methyl-1,3-dioxolan-2-one (CPS) is supported on the non-isocyanate polyurethane which meets the recited carrier (page 367, right-column, see section 2.3.2 Synthesis of carbonate functional silica particles (Si-CPS)). 

In regard to claims 6 and 7, Hosgor discloses the silica particles are characterized by using acetone (i.e., a ketone) (page 367, right-column, see section 2.2. Characterization) which directs a combination of silica particles and acetone (i.e., ketone of formula CH3COCH3). 
Hosgor discloses every limitation recited in claims 1-7. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosgor et al. (Preparation and characterization of phosphine oxide based polyurethane/silica nanocomposite via non-isocyanate route, 2010, Progress in Organic Coatings Vol. 69, pp. 366-375, hereinafter “Hosgor”). 
In regard to claim 8, Hosgor discloses the solid particles of silica functionalised with 4-(3-(trimethoxysilyl)propoxyl)methyl-1,3-dioxolan-2-one (CPS) is supported on the non-isocyanate polyurethane which meets the recited carrier (page 367, right-column, see section 2.3.2 Synthesis of carbonate functional silica particles (Si-CPS)). Although Hosgor does not discloses the recited solid particle mass composition relative to the total weight of the composition and at least one solid carrier, the claimed solid particle mass composition range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize solid particles of silica functionalized activity and utility taking into consideration the parameters of the synthesis of silica nanoparticles (time, concentration, temperature, pressure), the geometry of the solid particles of silica, etc.

In regard to claims 10 and 11, Hosgor discloses the silica particles are used in various industrial applications, such as stabilizers, coatings, emulsifiers, strengtheners, binders (page 366, left-column, see section 1. Introduction). One skilled in the art would have reasonably expected that the stabilizers and/or binders are functioning to stabilize components including malodor causing compounds, consequently, the silica particles can be used in making a pet care product and/or a home care product as recited. 
Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 9 into claim 8 and claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 9.  The concept of a composition comprising solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, wherein the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker, wherein the at least one terminal cyclocarbonate group and the linker has the structure set forth in formula (I),
wherein the solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, wherein the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker, wherein the at least one terminal cyclocarbonate group and the linker has the structure set forth in formula (I) are present in an amount comprised between 0.1 % and 50 % by weight, relative to the total weight of the composition and at least one solid carrier, and wherein the solid carrier is an absorbent material obtained from a processed corncob, is considered novel. 
The closest prior art which discloses solid particles of silica functionalised with 4-(3-(trimethoxysilyl)propoxyl)methyl-1,3-dioxolan-2-one (CPS), which is a single structure compound of formula (I) (Hosgor) does not teach or suggest that the solid carrier that is further comprised in the solid particles of silica is an absorbent material obtained from a processed corncob. 
Other pertinent prior art, Represas de Almeida et al. (EP 1 145 723 A2), which discloses absorbent material of odoriferous substances from the environment, characterized by a carrier formed by particles obtained from the milling, separation, air washing and classification of the concentric rings or fractions of corncobs. 
The combination of cited prior arts do not provide any guidance which would lead one to construct a composition comprising solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, wherein the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker, wherein the at least one terminal cyclocarbonate group and the linker has the structure set forth in formula (I), wherein the solid particles of an oxide of an element selected from the group consisting of Si, Ti, Fe, Zn, and Al, wherein the solid particles each have a surface functionalized with at least one terminal cyclocarbonate group attached to the surface via a linker, wherein the at least one terminal cyclocarbonate group and the linker has the structure set forth in formula (I) are present in an amount comprised between 0.1 % and 50 % by weight, relative to the total weight of the composition and at least one solid carrier, and wherein the solid carrier is an absorbent material obtained from a processed corncob.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772